299 S.W.3d 734 (2009)
STATE of Missouri, Respondent,
v.
James WHITE, Appellant.
No. ED 92221.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 17, 2009.
Application for Transfer Denied January 26, 2010.
Emmett D. Queener, Columbia, MO, for appellant.
Chris Koster, John M. Reeves, Jefferson City, MO, for respondent.
*735 Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
James H. White ("Defendant") appeals from the judgment of the trial court entered after a bench trial. The trial court returned a verdict of guilty on the charge of resisting arrest, a class D felony, in violation of section 575.015 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).